UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 28, 2012 ALASKA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 000-51583 98-0441019 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2831 St. Rose Parkway, Suite 800 Henderson,Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(702) 446-0547 2533 N. Carson Street, Suite 125 Carson City, Nevada 89706 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. Previous independent registered public accounting firm On September 24, 2012, Alaska Gold Corp. (the “Company”) formally informed De Joya Griffith, LLC of their dismissal as the Company’s independent registered public accounting firm. The reports of De Joya Griffith, LLC on the Company’s financial statements as of and for the years ended May 31, 2011 and 2010, contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles, except to indicate that there was substantial doubt about the Company’s ability to continue as a going concern. The Company’s Board of Directors participated in and approved the decision to change independent registered public accounting firms. During the Company’s two most recent fiscal years preceding the termination of De Joya Griffith, LLC, and through September 24, 2012, there were no disagreements with De Joya Griffith, LLC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of De Joya Griffith, LLC would have caused them to make reference thereto in connection with their report on the financial statements for such years. The Company has requested that De Joya Griffith, LLC furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements.A copy of the letter provided by De Joya Griffith, LLC is filed as Exhibit 16.1 to this Form 8-K. New independent registered public accounting firm On September 24, 2012, the Company engaged Michael F Cronin, as its new independent registered public accounting firm.During the two most recent fiscal years and through September 24, 2012, the Company had not consulted with Michael F Cronin regarding any of the following: (a) The application of accounting principles to a specific transaction, either completed or proposed, or the type of audit of audit opinion that may be rendered on the Company’s financial statements, and Michael F Cronin did not provide either a written report or oral advice to the Company that Michael F Cronin concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing, or financial reporting issue; or (b) The subject of any disagreement, as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions, or a reportable event within the meaning set forth in Item 304(a)(1)(iv) of Regulation S-K. 2 Item 9.01 Financial Statements and Exhibits Letter from De Joya Griffith, LLC, dated September 28, 2012, to the Securities and Exchange Commission regarding statements included in this Form 8-K. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALASKA GOLD CORP. Dated:September 28, 2012 By: /s/ William D. Thomas William D. Thomas Chief Financial Officer and Director 4.
